PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Patent No. 9,315,749
Issue Date: April 19, 2016
Application No. 13/816,364
Filed: 11 Feb 2013
For: LIQUID FUEL COMPOSITION WITH ALCOHOLS OF FOUR CARBON ATOMS AND ADDITIVES, WITH IGNITION BY COMPRESSION
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under 37 CFR 1.378(b), filed September 30, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by April 20, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	 Jose Antonio Fabre
      	 RUA Lions
      	 97
 Lages, Santa Catarina
 CEP, 88523-015
 Brazil